FAIRFAX News Release TSX Stock Symbol:(FFH and FFH.U) TORONTO, April 13, 2012 FAIRFAX ANNOUNCES CONFERENCE CALL Fairfax Financial Holdings Limited (TSX:FFH and FFH.U) will hold a conference call at 8:30 a.m. Eastern Time on Wednesday, May 2, 2012 to discuss its 2012 first quarter results which will be announced after the close of markets on Tuesday, May 1 and will be available at that time on its website www.fairfax.ca.The call, consisting of a presentation by the company followed by a question period, may be accessed at (800) 857-9641 (Canada and U.S.) or 1 (517) 308-9408 (International) with the passcode “Fairfax”. A replay of the call will be available from shortly after the termination of the call until 5:00 p.m. Eastern Time on Wednesday, May 16, 2012.The replay may be accessed at (866) 393-0864 (Canada and U.S.) or 1 (203) 369-0431 (International). Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:John Varnell, Chief Financial Officer, at (416) 367-4941 Media Contact Paul Rivett, Vice President, at (416) 367-4941 FAIRFAX FINANCIAL HOLDINGS LIMITED 95 Wellington Street West, Suite 800, Toronto Ontario M5J 2N7 Telephone 416/elecopier 367 4946
